******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  A BETTER WAY WHOLESALE AUTOS, INC. v.
     COMMISSIONER OF MOTOR VEHICLES
                (AC 37402)
           DiPentima, C. J., and Alvord and Agati, Js.
        Argued March 8—officially released July 26, 2016

(Appeal from Superior Court, judicial district of New
              Britain, Schuman, J.)
  Kenneth A. Votre, for the appellant (plaintiff).
  Drew S. Graham, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellee (defendant).
                         Opinion

   AGATI, J. General Statutes § 14-54 (a)1 requires auto-
mobile dealers who wish to obtain a license ‘‘for dealing
in . . . motor vehicles’’ first to obtain and present to
the Commissioner of Motor Vehicles a certificate of
approval from local officials in the municipality where
the dealer wishes to operate. The defendant, the Com-
missioner of Motor Vehicles (commissioner), deter-
mined after an administrative hearing that the plaintiff,
A Better Way Wholesale Autos, Inc., failed to comply
with this statutory provision. The sole issue raised in
this appeal is whether the administrative record con-
tains substantial evidence to support this determina-
tion. We conclude that the record lacks substantial
evidence to show that the plaintiff violated § 14-54 (a)
and, accordingly, reverse the judgment of the Supe-
rior Court.
   The following facts and procedural history are rele-
vant to this appeal. The plaintiff is a used car dealer
with a principal place of business located at 423 Rubber
Avenue in Naugatuck. The Department of Motor Vehi-
cles has issued the plaintiff two licenses to operate
car dealerships at two separate locations in Naugatuck
located at 423 and 381 Rubber Avenue, respectively. In
addition to these parcels, the plaintiff leases a third,
unlicensed parcel located on Old Firehouse Road in
Naugatuck (storage lot), on which it stores several hun-
dred cars. Pursuant to an anonymous complaint, the
commissioner investigated whether the plaintiff was
selling cars on the storage lot without a license. At the
conclusion of this investigation, one of the commission-
er’s investigators, Robert Bellante, determined that the
plaintiff had violated § 14-54 (a). Subsequently, the com-
missioner sent the plaintiff notice that it was to appear
for an administrative hearing. In its notice, the commis-
sioner alleged that the plaintiff had operated a car deal-
ership on an unlicensed lot in violation of § 14-54 (a)
and General Statutes § 14-52 (a),2 a provision which
requires, inter alia, individuals and entities to obtain
used car dealer’s licenses.
   The parties appeared before an administrative hear-
ing officer on February 22, 2013. At the hearing, the
commissioner submitted evidence to prove that the
plaintiff had operated a car dealership on the unlicensed
storage lot. Specifically, the commissioner submitted
Bellante’s report, which stated that the storage lot con-
tained several hundred vehicles; that he spoke with
John Gorbecki, the plaintiff’s principal; that Gorbecki
informed Bellante that potential customers are permit-
ted to view cars on the storage lot, but that sales take
place at 423 Rubber Avenue; and that the gate to the
storage lot is never locked because emergency vehicles,
which the town parks on the storage lot, need to be
able to exit in the event of an emergency. Bellante also
reported that a storage trailer containing car keys, a
compressor, and a jump start was located on the storage
lot. Steve Licitra, a different investigator employed by
the commissioner, testified that he investigated the
plaintiff independently of Bellante,3 and that during his
investigation, he spoke with two individuals on the stor-
age lot. Licitra stated that when he asked these individu-
als what they were doing, they responded that they
were looking at cars to buy. He testified that these
individuals said that they were directed to the storage
lot by a salesperson at the main office. He also stated
that buyer guides were displayed prominently on the
windows of the vehicles. When asked if he had any
knowledge of whether the plaintiff had obtained
approval from Naugatuck for the storage lot, Licitra
stated that he did not know.
   The plaintiff sought to demonstrate that its activities
on the storage lot did not constitute operating a car
dealership. To this end, the plaintiff elicited testimony
from Licitra that neither he nor anyone else employed
by the commissioner ever had witnessed any transac-
tional conduct on the storage lot, such as negotiation
between customers and salespeople, the exchange of
cash, or the execution of bills of sale. The plaintiff also
elicited testimony from Gorbecki that the storage lot
was used only to store excess inventory, not to sell or
to service cars. Gorbecki admitted that salespeople at
423 Rubber Avenue sometimes would direct customers
to the storage lot to view cars, but he also testified that
if a customer was interested in a car, that customer
would return to the main office at 423 Rubber Avenue
and the transaction would occur there. Finally, Gor-
becki testified about discussions he had with local offi-
cials in Naugatuck, including the town’s zoning
manager. Specifically, Gorbecki testified that town offi-
cials wished to maintain a thoroughfare through the
storage lot so that emergency vehicles could cut
through in the event of an emergency.
  The plaintiff also produced minutes from the June
16, 2010 meeting of the Naugatuck Zoning Commission
(zoning commission). The minutes state that at that
meeting, the zoning commission discussed whether to
grant the plaintiff’s application ‘‘to park cars on [the
storage lot] located on Elm St[reet] and Rubber [Ave-
nue].’’ The plaintiff also submitted a document, dated
June 16, 2010, which appears to be approval from the
zoning commission to park 400 cars on the storage lot.
During cross-examination, Licitra admitted that he had
not spoken with any local officials regarding approvals
for the storage lot. Moreover, he conceded that he was
not challenging the veracity or authenticity of the zoning
commission minutes or the other documents sub-
mitted.
  On August 2, 2013, the hearing officer issued his find-
ings of fact, conclusions of law, and order. Specifically,
he found that the plaintiff’s activities at the storage lot
constituted ‘‘merchandising,’’ which he concluded was
part and parcel of its business of offering for sale and
selling used cars. The hearing officer also found that
the storage lot ‘‘was not approved by local authority
for anything other than the parking of cars.’’ Conse-
quently, the hearing officer found that the plaintiff had
operated a used car dealership at an unlicensed location
in violation of §§ 14-52 (a) and 14-54 (a). Accordingly,
the hearing officer ordered the plaintiff to pay a civil
fine in the amount of $5000.
   The plaintiff filed an administrative appeal in the
Superior Court, pursuant to General Statutes § 4-183,4
claiming that the hearing officer improperly concluded
that it had violated §§ 14-52 (a) and 14-54 (a). After a
hearing on the matter, the court, Schuman, J., sustained
the appeal with respect to the hearing officer’s determi-
nation that the plaintiff had violated § 14-52 (a),5 but
affirmed the hearing officer’s determination that the
plaintiff had violated § 14-54 (a). In its analysis, the
court sought to reconcile § 14-54 (a) with § 14-52 (a),
notwithstanding the fact that it had found that the plain-
tiff had not violated § 14-52 (a). In particular, the court
determined that ‘‘a person desiring a motor vehicle deal-
er’s license under § 14-52 must first, under § 14-54,
obtain a certificate of approval of the municipal authori-
ties for the location for which such license is desired
and then present the certificate to the commissioner.’’
(Emphasis added.) Thus, the court determined that the
license that a person ‘‘desires to obtain’’ under § 14-54
(a) is a license under § 14-52 (a). Although the court
recognized that § 14-54 (a) ‘‘does not specifically state
that a dealer must obtain a state license for each loca-
tion where it wishes to operate,’’ it nevertheless con-
cluded that ‘‘the statute strongly implied that
requirement by providing that a dealer shall obtain a
certificate of local approval of the ‘location for which
such license is desired.’ ’’ Ultimately, the court con-
cluded that § 14-54 (a) requires ‘‘an entity ‘dealing in
. . . motor vehicles’ [to] obtain local approval and then
a state license for the location in which it desires to
do business’’ under § 14-52 (a). (Emphasis added.)
  After reviewing the evidence in the administrative
record, the court concluded that the plaintiff’s conduct
on the storage lot constituted ‘‘ ‘dealing in . . . motor
vehicles’ so that the plaintiff must obtain a local certifi-
cate of approval.’’ The court remanded the case for a
determination of the fine to be imposed, but noted that
the fine could not exceed $1000 pursuant to General
Statutes § 14-51a.6 This appeal followed.
  We begin with the standard of review. ‘‘[J]udicial
review of the commissioner’s action is governed by
the Uniform Administrative Procedure Act [(UAPA),
General Statutes §§ 4-166 through 4-189], and the scope
of that review is very restricted. . . . [R]eview of an
administrative agency decision requires a court to deter-
mine whether there is substantial evidence in the admin-
istrative record to support the agency’s findings of basic
fact and whether the conclusions drawn from those
facts are reasonable. . . . Neither this court nor the
trial court may retry the case or substitute its own
judgment for that of the administrative agency on the
weight of the evidence or questions of fact. . . . Our
ultimate duty is to determine, in view of all of the evi-
dence, whether the agency, in issuing its order, acted
unreasonably, arbitrarily, illegally or in abuse of its dis-
cretion. . . .
   ‘‘The substantial evidence rule governs judicial
review of administrative fact-finding under the UAPA.
. . . An administrative finding is supported by substan-
tial evidence if the record affords a substantial basis
of fact from which the fact in issue can be reasonably
inferred. . . . The substantial evidence rule imposes
an important limitation on the power of the courts to
overturn a decision of an administrative agency . . . .
   ‘‘It is fundamental that a plaintiff has the burden of
proving that the commissioner, on the facts before him,
acted contrary to law and in abuse of his discretion
. . . . The law is also well established that if the deci-
sion of the commissioner is reasonably supported by
the evidence it must be sustained.’’ (Citations omitted;
internal quotation marks omitted.) Murphy v. Commis-
sioner of Motor Vehicles, 254 Conn. 333, 343–44, 757
A.2d 561 (2000).
  On appeal, the plaintiff claims that the court improp-
erly determined that § 14-54 (a) applies to the facts of
the present case. Specifically, the plaintiff argues that
the evidence does not demonstrate that it was ‘‘dealing
in . . . motor vehicles’’ on the storage lot. The plaintiff
argues that the storage lot was not operated as a car
dealership, and, therefore, that it did not need approval
of local officials under the statute. Additionally, the
plaintiff argues that § 14-54 (a) does not require licens-
ing at all; instead, it simply states that to the extent a
person desires to obtain a license, such person must
obtain local approval and present a certificate of
approval to the commissioner.
   In response, the commissioner seeks, as the court did,
to correlate § 14-54 (a) with § 14-52 (a). In particular, the
commissioner argues that § 14-54 (a) requires a license
under § 14-52 (a) if the activities on the location at
issue constitute ‘‘dealing in . . . motor vehicles.’’ The
commissioner argues that there is ample evidence in
the record to support the court’s determination that the
plaintiff was ‘‘dealing in . . . motor vehicles’’ on the
storage lot in violation of § 14-54 (a), such as the evi-
dence that customers were directed to the storage lot
and that buyer guides were displayed on the vehicles.
   As a preliminary note, we must stress that the issue
of whether the plaintiff violated § 14-52 (a) is not before
us.7 Instead, we must determine whether there is sub-
stantial evidence in the administrative record to support
the court’s determination that the plaintiff violated § 14-
54 (a). In order to do so, we must evaluate the statutory
framework in subpart (D) of title 14 of the General
Statutes.
   The commissioner has the power to impose civil pen-
alties for conduct that constitutes a violation of, among
other provisions, § 14-54 (a). See General Statutes § 14-
51a (‘‘[t]he commissioner may, after notice and hearing,
impose a civil penalty of not more than one thousand
dollars on any person, firm or corporation who violates
any provision of sections 14-54 to 14-67a, inclusive’’).
Section 14-54 (a), in turn, provides that ‘‘[a]ny person
who desires to obtain a license for dealing in . . .
motor vehicles in a municipality having a population
of no less than twenty thousand shall first obtain and
present to the commissioner a certificate of approval
of the location for which such license is desired from
the board or authority designated by local charter, regu-
lation or ordinance of the town, city or borough wherein
the business is located or is proposed to be located
. . . .’’ In other words, § 14-54 (a) states that if a person
desires to obtain a license, then such person must
obtain approval from local officials and present proof
of that approval to the commissioner. The failure to
obtain such approval from local officials and to verify
such approval with the commissioner is the conduct
that is proscribed by the statute, and such conduct may
result in civil penalties pursuant to § 14-51a. Thus, we
must determine whether the record contains substantial
evidence that the plaintiff failed both to obtain local
approval and to present such approval to the commis-
sioner.
   On the basis of our review, we conclude that the
administrative record lacks substantial evidence to sup-
port the hearing officer’s determination. To begin with,
we note that the plaintiff has maintained throughout
that it never desired to obtain a license to ‘‘[deal] in
. . . motor vehicles’’ on the storage lot. No evidence
to the contrary has been presented. Second, and more
importantly, the record is devoid of any evidence that
the plaintiff, consistent with a desire to obtain a license,
failed either to obtain a certificate of approval from
local officials or to present such a certificate to the
commissioner. The documentary and testimonial evi-
dence adduced at the hearing overwhelmingly
addressed whether the plaintiff was operating a used
car dealership on the storage lot. For example, there
was evidence that the plaintiff stored hundreds of cars
on the storage lot, which were displayed with buyer
guides, and that the plaintiff directed customers onto
the storage lot to view the inventory.
  But as we previously noted, this appeal only requires
us to consider whether the plaintiff failed to obtain and
verify local zoning approval. See General Statutes § 14-
54 (a). None of the evidence concerning whether the
plaintiff operated a car dealership on the storage lot
speaks to whether the plaintiff failed to obtain and
verify local zoning approval. Moreover, practically none
of the evidence submitted to the hearing officer
addressed whether local officials in Naugatuck had any
knowledge of or involvement in permitting the storage
lot. The evidence that was submitted to this issue, how-
ever, fell far short of demonstrating that such approval
was not obtained. For example, Licitra was asked if he
was aware of whether the plaintiff obtained approval
from Naugatuck officials for the storage lot, and he
responded that he did not know. Indeed, Licitra admit-
ted that he had not spoken with any local officials
regarding approvals for the storage lot. At one point,
Licitra was shown the minutes from the June 16, 2010
meeting of the zoning commission and the June 16,
2010 document approving the plaintiff to park 400 cars
on the storage lot. Licitra did not challenge the authen-
ticity or veracity of these documents. Significantly, no
representative of the commissioner ever has challenged
these documents, whether before the hearing officer,
the trial court, or this court. Thus, the evidence suggests
that the plaintiff did in fact obtain local approval, just
not for the purpose of operating a used car dealership.
  The commissioner nevertheless argues that § 14-54
(a) does in fact contain a licensing requirement. In sup-
port of this argument, the commissioner cites to Mohi-
can Valley Concrete Corp. v. Zoning Board of Appeals,
75 Conn. App. 45, 815 A.2d 145 (2003). In that case,
this court stated that ‘‘§ 14-54 requires a person who
contemplates establishing a new automobile dealership
in this state to obtain a state license. A state license,
in turn, is conditioned upon approval of the proposed
location by a local zoning board.’’ (Footnote omitted.)
Id., 46. We reject the commissioner’s contention.
   First, we disagree that the quoted pronouncement of
this court in Mohican Valley Concrete Corp. is binding
with respect to § 14-54 (a). The court in that case was
not tasked with the meaning or requirements of § 14-
54 (a). Instead, that case, as the court noted, ‘‘con-
cern[ed] the validity of a zoning board’s decision to
grant such an approval.’’ Id. That case addressed the
adequacy of a zoning board’s decision and whether a
car dealer was entitled to a special exception to use a
proposed location for a dealership. Id., 55–59. Thus, the
statement concerning what § 14-54 (a) requires is dicta.
‘‘Dicta are [o]pinions of a [court] which do not embody
the resolution or determination of the specific case
before the court [and] [e]xpressions in [the] court’s
opinion which go beyond the facts before [the] court
and therefore are individual views of [the] author[s] of
[the] opinion and [are] not binding in subsequent cases
as legal precedent.’’ (Internal quotation marks omitted.)
Honulik v. Greenwich, 293 Conn. 641, 645 n.5, 980 A.2d
845 (2009).
   Second, and more importantly, the plain language of
§ 14-54 (a) simply does not support the commissioner’s
position. We disagree with the court’s determination
that § 14-54 ‘‘strongly implie[s]’’ a requirement that car
dealers obtain licenses for each location8 on which they
wish to operate a car dealership. Further, whether the
plaintiff was ‘‘dealing in . . . motor vehicles’’ without
a license is irrelevant because § 14-54 (a) does not pro-
scribe such conduct. As we previously have stated in
this opinion, our inquiry in the present case is whether
the plaintiff failed to obtain local approval and to pre-
sent a certificate of approval to the commissioner.
Because the record lacks substantial evidence to dem-
onstrate that the plaintiff engaged in this conduct, we
conclude that the determination of the hearing officer
and the trial court that the plaintiff violated § 14-54 (a)
cannot stand.
  The judgment is reversed and the case is remanded
with direction to sustain the plaintiff’s appeal.
      In this opinion the other judges concurred.
  1
    General Statutes § 14-54 (a) provides in relevant part: ‘‘Any person who
desires to obtain a license for dealing in or repairing motor vehicles in a
municipality having a population of no less than twenty thousand shall first
obtain and present to the commissioner a certificate of approval of the
location for which such license is desired from the board or authority
designated by local charter, regulation or ordinance of the town, city or
borough wherein the business is located or is proposed to be located, except
that in any town or city having a zoning commission, combined planning
and zoning commission and a board of appeals, such certificate shall be
obtained from the zoning commission. . . .’’
  2
    General Statutes § 14-52 (a) provides in relevant part: ‘‘No person, firm
or corporation may engage in the business of the buying, selling, offering
for sale or brokerage of any motor vehicle or the repairing of any motor
vehicle without having been issued either a new car dealer’s, a used car
dealer’s, a repairer’s or a limited repairer’s license. . . .’’
  3
    Bellante did not testify.
  4
    General Statutes § 4-183 (a) provides in relevant part: ‘‘A person who
has exhausted all administrative remedies available within the agency and
who is aggrieved by a final decision may appeal to the Superior Court as
provided in this section. . . .’’
  5
    On appeal, the commissioner claims that the court improperly concluded
that the plaintiff did not violate § 14-52. The commissioner has failed, how-
ever, to file a cross appeal, which it was required to do, as an appellee
seeking to change the judgment, pursuant to Practice Book § 61-8. See East
Windsor v. East Windsor Housing Ltd., LLC, 150 Conn. App. 268, 270 n.1,
92 A.3d 955 (2014) (‘‘[i]f an appellee wishes to change the judgment in any
way, the party must file a cross appeal’’ [internal quotation marks omitted]);
see also Akin v. Norwalk, 163 Conn. 68, 70–71, 301 A.2d 258 (1972). Conse-
quently, we will not review this claim.
  6
    General Statutes § 14-51a provides: ‘‘The commissioner may, after notice
and hearing, impose a civil penalty of not more than one thousand dollars
on any person, firm or corporation who violates any provision of sections
14-54 to 14-67a, inclusive, or of not more than two thousand dollars on any
person, firm or corporation who violates section 14-52.’’ (Emphasis added.)
  7
    See footnote 5 of this opinion.
  8
    Although the parties have neither raised nor briefed it, we note that
another provision in title 14 sets forth a licensing requirement for individual
lots. See General Statutes § 14-58 (a) (‘‘[e]ach new car dealer, used car
dealer or repairer before engaging in such business shall make a separate
sworn application to the commissioner for a license to engage in such
business in each place of business conducted by such dealer’’).